Blandford, Justice.
The question made by'this record is as to whether the monthly wages of a locomotive engineer in the employment of a railroad corporation are subject to the process of garnishment by the laws of this state, when the wage's exceed the sum of five hundred' dollars. The act of 1845 (Code, §3554) declares that, “ All journeymen mechanics, and day laborers shall be exempt from the process and liabilities of garnishment on their daily, weekly.or monthly wages, whether in the hands .of their employers or others.”
We are of the opinion that a locomotive engineer is a day laborer engaged in Work that requires at times great labor'as well as ■ skill, and it may be-, as is often the case, that he is a mechanic; and that he is of the class mentioned: in' the statute whose wages are exempt. He is not an officer of the corporation which employs him, but is a set-. *337vant thereof. He gives and has no power of direction, but merely obeys and carries out the orders and directions given to him by his superiors. The court below having held and decided according to the views here expressed, his judgment must be affirmed.
Judgment affirmed.-